Case 8:20-cv-01642-VMC-AEP Document 1 Filed 07/17/20 Page 1 of 24 PageID 1




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

                                          CASE NO.:

  MARIA M. SERRANO

          Plaintiff (s),
  v.

  CAMERON ALF CORP.,
  ALEXIS ARTEAGA,
  and NERY A. RODRIGUEZ,
  individually,

        Defendants,
  ________________________/

                                       COMPLAINT
                           (OPT-IN PURSUANT TO 29 U.S.C § 216(b))

          COMES NOW the Plaintiff MARIA M. SERRANO, by and through the

  undersigned counsel, and hereby sues Defendants CAMERON ALF CORP., ALEXIS

  ARTEAGA, and NERY A. RODRIGUEZ, individually, and alleges:

                           JURISDICTION VENUES AND PARTIES

       1. This is an action to recover money damages for unpaid, minimum wages, half-time

          overtime, and retaliation under the laws of the United States. Jurisdiction is

          conferred on the Court by Title 28 U.S.C. § 1337 and by Title 29 U.S.C. §201-219

          (Section 216 (b) for jurisdictional placement).

       2. Plaintiff MARIA M. SERRANO (hereinafter MARIA M. SERRANO, or Plaintiff)

          is a resident of Hillsborough County, Florida, within the jurisdiction of the

          Honorable Court. The Plaintiff is a covered employee for purposes of the Act.




                                         Page 1 of 24
Case 8:20-cv-01642-VMC-AEP Document 1 Filed 07/17/20 Page 2 of 24 PageID 2




     3. Corporate Defendant CAMERON ALF CORP. (hereinafter CAMERON ALF, or

        Defendant) is a Florida corporation, having a place of business in, Hillsborough

        County, Florida. The Defendant was and is engaged in interstate commerce.

     4. The individual Defendants ALEXIS ARTEAGA and NERY A. RODRIGUEZ

        were and are now, owners/partners/officers/and managers of CAMERON ALF.

        Defendants ALEXIS ARTEAGA and NERY A. RODRIGUEZ were the employers

        of Plaintiff and others similarly situated within the meaning of Section 3(d) of the

        “Fair Labor Standards Act” [29 U.S.C. § 203(d)] and they are jointly liable for the

        Plaintiff’s damages.

     5. All the actions raised in this complaint took place in Hillsborough County, Florida,

        within the jurisdiction of this Court.

                                 GENERAL ALLEGATIONS

     6. This cause of action is brought by Plaintiff MARIA M. SERRANO as a collective

        action to recover from the Defendants minimum wages, half-time overtime

        compensation liquidated damages, and the costs and reasonable attorney’s fees

        under the provisions of Fair Labor Standards Act, as amended, 29 U.S.C. § 201 et

        seq (the “FLA or the “ACT”), on behalf of Plaintiff and all other current and former

        employees similarly situated to Plaintiff (“the asserted class”) and who worked in

        excess of forty (40) hours during one or more weeks on or after September 2018,

        (the “material time”) without being properly compensated.

     7. Defendant CAMERON ALF is an Assisted Living Facility that provides home

        healthcare services to the elderly and infirm. This Assisted Living Facility is a

        residential care facility “primarily engaged in the care of the sick, the aged, or the



                                        Page 2 of 24
Case 8:20-cv-01642-VMC-AEP Document 1 Filed 07/17/20 Page 3 of 24 PageID 3




        mentally ill” within the meaning of Section 3(s)(1)(B) of the FLSA, and therefore

        Defendant is an enterprise subjected to FLSA coverage.

     8. Defendants CAMERON ALF, ALEXIS ARTEAGA, and NERY A. RODRIGUEZ

        employed Plaintiff MARIA M. SERRANO as a non-exempted, full-time direct

        home health care aid, approximately since September 15, 2018, to July 9, 2020, or

        95 weeks. However, for FLSA purposes, Plaintiff’s relevant period of employment

        is 93 weeks.

     9. The Plaintiff was paid a wage rate of $80.00 per night. The Plaintiff’s last rate was

        $90.00 per night. Plaintiff always worked 5 days per week, thus, Plaintiff’s weekly

        earnings should have been $400.00 and $500.00 per week.

     10. The Plaintiff was assigned to work as a caregiver for the elderly, and Alzheimer’s

        patients, who resided at CAMERON ALF assisted living facility.

     11. Plaintiff took care of 10 patients from 5:00 PM to 9:00 PM. After 9:00 PM Plaintiff

        stayed alone at the facility, and she had to take care of the needs of 18 elderly and

        sick patients.

     12. The Plaintiff’s duties at the residential facility consisted of cooking, cleaning,

        assisting the elderly patients with daily living activities such as bathing, dressing,

        grooming, feeding, changing diapers, administering medicines, etc.

     13. During the relevant period of employment with the Defendants, Plaintiff worked 5

        days every week.

     14. Plaintiff worked a regular schedule From Monday to Friday from 5:00 PM to 8:00

        Saturdays or Sundays from 8:00 AM to 8:00 PM (15 hours daily). Plaintiff

        completed a minimum of 75 hours every week.



                                        Page 3 of 24
Case 8:20-cv-01642-VMC-AEP Document 1 Filed 07/17/20 Page 4 of 24 PageID 4




     15. The Defendants paid Plaintiff $400.00 or $450.00 weekly. However, the amount

        paid to Plaintiff every week divided by the number of hours worked by her, resulted

        in an hourly rate of $5.34 and $6.00 an hour, which is less than the minimum wage

        established by the Fair Labor Standards Act.

     16. There were many weeks in which Plaintiff was paid less than $400.00 and $450.00,

        without any reason or justification.

     17. Moreover, during her entire period of employment with Defendants, the Plaintiff

        always worked more than 40 hours every week. Nevertheless, Plaintiff never was

        properly compensated for overtime hours worked.

     18. The Plaintiff clocked-in-and-out and the Defendants were able to keep track of the

        hours worked by Plaintiff and other similarly situated individuals, and they knew

        about the number of hours worked by Plaintiff and other similarly situated

        individuals.

     19. Therefore, Defendants willfully failed to pay Plaintiff for overtime hours at the rate

        of time and one-half her regular rate for every hour that she worked over forty (40),

        in violation of Section 7 (a) of the Fair Labor Standards Act of 1938 (29 U.S.C.

        207(a)(1).

     20. The Plaintiff was paid with checks and paystubs that did not show basic information

        about the rate of payment, the number of days and hours worked, employee’s taxes

        withheld, etc.

     21. Plaintiff complained multiple times to the Administrator Nery A. Rodriguez,

        Plaintiff requested to be paid at least the minimum wage and overtime hours, but

        Defendants did not pay attention to the problem.



                                         Page 4 of 24
Case 8:20-cv-01642-VMC-AEP Document 1 Filed 07/17/20 Page 5 of 24 PageID 5




     22. Plaintiff complained about unpaid minimum wages and overtime, the last time on

        or about May 29, 2020.

     23. On or about June 29, 2020, Plaintiff got very sick, and she was unable to show up

        for work. Plaintiff timely notified the Defendants about her condition. Following

        medical advice, Plaintiff took bed rest and she was supposed to return to work on

        July 13, 2020.

     24. However, on or about July 9, 2020, Plaintiff was notified that she was no longer

        employed with Defendants.

     25. The Plaintiff is not in possession of time and payment records, and she does not

        know exactly when she got an increase from $80.00 to $90.00 daily. Nevertheless,

        the Plaintiff is going to provide a good faith estimate of unpaid overtime, based on

        a workweek of 5 days paid at the rate of $80.00 daily. Upon discovery, the Plaintiff

        will amend her Statement of Claim to adjust the weeks paid at $90.00 daily.

     26. Plaintiff MARIA M. SERRANO seeks to recover unpaid minimum wages, half-

        time overtime wages, accumulated during her entire period of employment with

        Defendants, plus retaliatory damages, liquidated damages, and any other relief

        allowable by law.

                              COUNT I:
            WAGE AND HOUR FEDERAL STATUTORY VIOLATION;
          FAILURE TO PAY OVERTIME; AGAINST ALL DEFENDANTS

     27. Plaintiff re-adopts every factual allegation as stated in paragraphs 1-26 above as if

        set out in full herein.

     28. This cause of action is brought by Plaintiff MARIA M. SERRANO as a collective

        action to recover from the Defendants overtime compensation, liquidated damages,



                                         Page 5 of 24
Case 8:20-cv-01642-VMC-AEP Document 1 Filed 07/17/20 Page 6 of 24 PageID 6




        costs, and reasonable attorney’s fees under the provisions of the Fair Labor

        Standards Act, as amended, 29 U.S.C. § 201 et seq (the “FLA or the “ACT”), on

        behalf of Plaintiff and all other current and former employees similarly situated to

        Plaintiff (“the asserted class”) and who worked more than forty (40) hours during

        one or more weeks on or after April 2017, (the “material time”) without being

        compensated “at a rate not less than one and a half times the regular rate at which

        he is employed.”

     29. Defendant CAMERON ALF was and is engaged in interstate commerce as defined

        in §3(s) of the Act, 29 U.S.C. § 203(s)(1)(B). The Defendant is an assisted living

        facility that provides healthcare services to the elderly and infirm. This assisted

        living facility is “primarily engaged in the care of the sick, the aged, or the mentally

        ill”. Therefore, there is enterprise coverage.

     30. Plaintiff and those similarly situated employees were employed by an enterprise

        engaged in interstate commerce. Plaintiff and those similarly-situated worked as a

        caregiver at a facility engaged in the care of the sick, the aged, or the mentally ill”.

        Therefore, there is enterprise individual coverage.

     31. For the reasons stated above Defendant, CAMERON ALF must comply with

        the minimum wage and overtime and youth requirements of the FLSA.

     32. Defendants CAMERON ALF, ALEXIS ARTEAGA, and NERY A. RODRIGUEZ

        employed Plaintiff MARIA M. SERRANO as a non-exempted, full-time direct

        home health care aid, approximately since September 15, 2018, to July 9, 2020, or

        95 weeks. However, for FLSA purposes, Plaintiff’s relevant period of employment

        is 93 weeks.



                                         Page 6 of 24
Case 8:20-cv-01642-VMC-AEP Document 1 Filed 07/17/20 Page 7 of 24 PageID 7




     33. The Plaintiff was paid a wage rate of $80.00 per night. During the last weeks of

        employment, the Plaintiff’s last rate was $90.00 per night. Plaintiff always worked

        5 days per week, thus, Plaintiff’s weekly earnings should have been $400.00 and

        $500.00 per week.

     34. The Plaintiff was assigned to work as a caregiver for the elderly, and Alzheimer’s

        patients, residing at CAMERON ALF assisted living facility.

     35. During the relevant period of employment with the Defendants, Plaintiff regularly

        worked 5 days every week, from Monday to Friday from 5:00 PM to 8:00 AM, a

        total of 75 hours every week.

     36. The Defendants paid Plaintiff $400.00 and $450.00 weekly. However, the amount

        paid to Plaintiff every week divided by the total number of hours worked, resulting

        in an hourly rate of $5.34 and $6.00 an hour, which is less than the minimum wage

        established by the Fair Labor Standards Act.

     37. There were many weeks in which Plaintiff was paid less than $400.00 and $450.00,

        without any reason or justification.

     38. Moreover, during her entire period of employment with Defendants, the Plaintiff

        always worked more than 40 hours every week. Nevertheless, Plaintiff never was

        properly compensated for overtime hours worked.

     39. The Plaintiff clocked-in-and-out and the Defendants were able to keep track of the

        hours worked by Plaintiff and other similarly situated individuals, and they knew

        about the number of hours worked by Plaintiff and other similarly situated

        individuals.

     40. Therefore, Defendants willfully failed to pay Plaintiff for overtime hours at the rate



                                         Page 7 of 24
Case 8:20-cv-01642-VMC-AEP Document 1 Filed 07/17/20 Page 8 of 24 PageID 8




        of time and one-half her regular rate for every hour that she worked over forty (40),

        in violation of Section 7 (a) of the Fair Labor Standards Act of 1938 (29 U.S.C.

        207(a)(1).

     41. The Plaintiff was paid with checks and paystubs that did not show basic information

        about the rate of payment, the number of days and hours worked, employee’s taxes

        withheld, etc.

     42. The records, if any, concerning the number of hours worked by the Plaintiff and

        those similarly situated, and the compensation paid to such employees should be in

        the possession and custody of the Defendants. However, upon information and

        belief, the Defendants did not maintain time accurate records of hours worked by

        the Plaintiff and other employees.

     43. The Defendants violated the record-keeping requirements of FLSA, 29 CFR Part

        516.

     44. Defendants never posted any notice, as required by the Fair Labor Standards Act

        and Federal Law, to inform employees of their Federal rights to overtime and

        minimum wage payments. Defendants violated the Posting requirements of 29

        U.S.C. § 516.4.

     45. Prior to the completion of discovery and the best of Plaintiff’s knowledge, at the

        time of the filing of this complaint, is as follows:

        * Please note that these amounts are based on a preliminary calculation. Plaintiff
        will base her calculation on a wage rate of $80.00 x 5 days. After proper discovery,
        the Plaintiff will adjust her statement of claim properly.

            a. Total amount of alleged unpaid O/T wages:

                Thirteen Thousand Seven Hundred Fifty-Six Dollars and 40/100
                ($13,756.40)

                                         Page 8 of 24
Case 8:20-cv-01642-VMC-AEP Document 1 Filed 07/17/20 Page 9 of 24 PageID 9




          b. Calculation of such wages:

             Total period of employment: 95 weeks
             Relevant weeks of employment: 93 weeks
             Daily rate: $80.00 x 5 days= $400.00 weekly
             $400.00 weekly:75 hours = $5.34

             1.- Calculations for half-time O/T for (9/15/2018 -12/30/2018= 16 weeks

             Total number of weeks: 16 weeks
             Total number of hours worked: 75 hours weekly
             Total number of O/T hours: 35 O/T hours
             Total number of unpaid O/T hours: 35 O/T hours
              Daily rate: $80.00 x 5 days= $400.00 weekly
             $400.00 weekly:75 hours = $5.34
              Florida minimum wage 2018: $8.25:2= $4.13

              Half-time $4.13 x 35 O/T hours=$144.55 weekly x 16 weeks=$2,312.80


             2.- Calculations for half-time O/T for 52 weeks 2019

             Total number of weeks: 52 weeks
             Total number of hours worked: 75 hours weekly
             Total number of O/T hours: 35 O/T hours
             Total number of unpaid O/T hours: 35 O/T hours
             Daily rate: $80.00 x 5 days= $400.00 weekly
             $400.00 weekly:75 hours = $5.34
             Florida minimum wage 2019: $8.46: 2 = $4.23

              Half-time $4.23 x 35 O/T hours=$148.05 weekly x 52 weeks=$7,698.60

             3.- Calculations for half-time O/T for 25 weeks 2020

             Total number of weeks: 25 weeks
             Total number of hours worked: 75 hours weekly
             Total number of O/T hours: 35 O/T hours
             Total number of unpaid O/T hours: 35 O/T hours
             Daily rate: $80.00 x 5 days= $400.00 weekly
             $400.00 weekly:75 hours = $5.34
             Florida minimum wage 2020: $8.56: 2 = $4.28

              Half-time $4.28 x 35 O/T hours=$149.80 weekly x 25 weeks=$3,745.00




                                   Page 9 of 24
Case 8:20-cv-01642-VMC-AEP Document 1 Filed 07/17/20 Page 10 of 24 PageID 10




                 Total # 1, # 2, and # 3: $13,756.40

                 Nature of wages (e.g. overtime or straight time):

                 This amount represents unpaid overtime wages.

      46. At all times material hereto, the Employers/Defendants failed to comply with Title

         29 U.S.C. §207 (a) (1). In that, Plaintiff and those similarly-situated performed

         services and worked more than the maximum hours provided by the Act but no

         provision was made by the Defendants to properly pay them at the rate of time and

         one half for all hours worked over forty hours (40) per workweek as provided in

         said Act.

      47. Defendants knew and/or showed reckless disregard of the provisions of the Act

         concerning the payment of overtime wages as required by the Fair Labor Standards

         Act and remain owing Plaintiff and those similarly-situated these overtime wages

         since the commencement of Plaintiff’s and those similarly-situated employee’s

         employment with Defendants as set forth above, and Plaintiff and those similarly-

         situated are entitled to recover double damages.

      48. At the times mentioned, individual Defendants ALEXIS ARTEAGA and NERY

         A. RODRIGUEZ were the owners/partners and operated CAMERON ALF.

         Defendants ALEXIS ARTEAGA and NERY A. RODRIGUEZ were the employers

         of Plaintiff and others similarly situated, within the meaning of Section 3(d) of the

         “Fair Labor Standards Act” [29 U.S.C. § 203(d)]. In that, these individual

         Defendants acted directly in the interests of CAMERON ALF concerning its

         employees, including Plaintiff and others similarly situated. Defendants ALEXIS

         ARTEAGA and NERY A. RODRIGUEZ had absolute financial and operational



                                        Page 10 of 24
Case 8:20-cv-01642-VMC-AEP Document 1 Filed 07/17/20 Page 11 of 24 PageID 11




          control of the Corporation, determining terms, and working conditions of Plaintiff

          and other similarly situated employees, and they are jointly and severally liable for

          the Plaintiff’s damages.

      49. Defendants CAMERON ALF, ALEXIS ARTEAGA, and NERY A. RODRIGUEZ

          willfully and intentionally refused to pay Plaintiff overtime wages at the rate of

          time and one half her regular rate, as required by the law of the United States and

          remains owing Plaintiff these overtime wages since the commencement of

          Plaintiff’s employment with Defendants as set forth above.

      50. The Plaintiff has retained the law offices of the undersigned attorney to represent

          her in this action and is obligated to pay a reasonable attorneys’ fee.

                                     PRAYER FOR RELIEF

   WHEREFORE, Plaintiff MARIA M. SERRANO and those similarly situated respectfully

   requests that this Honorable Court:

          A. Enter judgment for Plaintiff MARIA M. SERRANO and other similarly

              situated individuals and against the Defendants CAMERON ALF, ALEXIS

              ARTEAGA, and NERY A. RODRIGUEZ, based on Defendants’ willful

              violations of the Fair Labor Standards Act, 29 U.S.C. § 201 et seq.; and

          B. Award Plaintiff MARIA M. SERRANO actual damages in the amount shown

              to be due for unpaid overtime compensation for hours worked over forty

              weekly, with interest; and

          C. Award Plaintiff an equal amount in double damages/liquidated damages; and

          D. Award Plaintiff reasonable attorneys' fees and costs of suit; and

          E. Grant such other and further relief as this Court deems equitable and just and/or



                                           Page 11 of 24
Case 8:20-cv-01642-VMC-AEP Document 1 Filed 07/17/20 Page 12 of 24 PageID 12




                available pursuant to Federal Law.

                                           JURY DEMAND

   Plaintiff MARIA M. SERRANO demands trial by a jury of all issues triable as of right by

   a jury.

                                     COUNT II:
              F.L.S.A. WAGE AND HOUR FEDERAL STATUTORY VIOLATION:
             FAILURE TO PAY MINIMUM WAGE; AGAINST ALL DEFENDANTS

       51. Plaintiff MARIA M. SERRANO re-adopts every factual allegation as stated in

             paragraphs 1-26 of this complaint as if set out in full herein.

       52. This action is brought by Plaintiff MARIA M. SERRANO and those similarly-

             situated to recover from the Employer CAMERON ALF unpaid minimum wages,

             as well as an additional amount as liquidated damages, costs, and reasonable

             attorney’s fees under the provisions of 29 U.S.C. § 201 et seq., and specifically

             under the provisions of 29 U.S.C. §206.

       53. Defendant CAMERON ALF was and is engaged in interstate commerce as defined

             in §3(s) of the Act, 29 U.S.C. § 203(s)(1)(B). The Defendant is an assisted living

             facility that provides healthcare services to the elderly and infirm. This assisted

             living facility is “primarily engaged in the care of the sick, the aged, or the mentally

             ill”. Therefore, there is enterprise coverage.

       54. Plaintiff and those similarly situated employees were employed by an enterprise

             engaged in interstate commerce. Plaintiff and those similarly-situated worked as a

             caregiver at a facility engaged in the care of the sick, the aged, or the mentally ill”.

             Therefore, there is enterprise individual coverage.




                                             Page 12 of 24
Case 8:20-cv-01642-VMC-AEP Document 1 Filed 07/17/20 Page 13 of 24 PageID 13




      55. By reason of the foregoing, Defendant’s business activities involve those to which

         the Fair Labor Standards Act applies.

      56. U.S.C. §206 states “Every employer shall pay to each of his employees who in any

         workweek is engaged in commerce or the production of goods for commerce, or is

         employed in an enterprise engaged in commerce or the production of goods for

         commerce, wages at the following rates:

          (1) except as otherwise provided in this section, not less than—

                 (A) $5.85 an hour, beginning on the 60th day after May 25, 2008;

                 (B) $6.55 an hour, beginning 12 months after that 60th day; and

                 (C) $7.25 an hour, beginning 24 months after that 60th day

      57. Defendants CAMERON ALF, ALEXIS ARTEAGA, and NERY A. RODRIGUEZ

         employed Plaintiff MARIA M. SERRANO as a non-exempted, full-time direct

         home health care aid, approximately since September 15, 2018, to July 9, 2020, or

         95 weeks. However, for FLSA purposes, Plaintiff’s relevant period of employment

         is 93 weeks.

      58. The Plaintiff was paid a wage rate of $80.00 per night. During the last weeks of

         employment, the Plaintiff’s last rate was $90.00 per night. Plaintiff always worked

         5 days per week, thus, Plaintiff’s weekly earnings should have been $400.00 and

         $500.00 per week.

      59. The Plaintiff was assigned to work as a caregiver for the elderly, and Alzheimer’s

         patients, residing at CAMERON ALF assisted living facility.

      60. During the relevant period of employment with the Defendants, Plaintiff regularly

         worked 5 days every week, from Monday to Friday from 5:00 PM to 8:00 AM, a



                                        Page 13 of 24
Case 8:20-cv-01642-VMC-AEP Document 1 Filed 07/17/20 Page 14 of 24 PageID 14




         total of 75 hours every week.

      61. The Defendants paid Plaintiff $400.00 and $450.00 weekly. However, the amount

         paid to Plaintiff every week divided by the total number of hours worked, resulting

         in an hourly rate of $5.34 and $6.00 an hour, which is less than the minimum wage

         established by the Fair Labor Standards Act.

      62. There were many weeks in which Plaintiff was paid less than $400.00 and $450.00,

         without any reason or justification, and there is a substantial number of working

         hours that were not paid at any rate, not even at the minimum wage rate as required

         by the FLSA.

      63. The Plaintiff clocked-in-and-out and the Defendants were able to keep track of the

         hours worked by Plaintiff and other similarly situated individuals, and they knew

         about the number of hours worked by Plaintiff and other similarly situated

         individuals.

      64. Therefore, Defendants failed to pay Plaintiff minimum wages, in violation of the

         Fair Labor Standards Act of 1938 (29 U.S.C. §206 (a)).

      65. The records, if any, concerning the number of hours worked by Plaintiff and all

         other similarly situated employees, and the compensation paid to such employees

         should be in the possession and custody of Defendants. However, upon

         information and belief, Defendants did not maintain accurate and complete time

         records of hours worked by Plaintiff and other employees in the asserted class.

      66. Defendants violated the record-keeping requirements of FLSA, 29 CFR Part 516.

      67. Defendants never posted any notice, as required by the Fair Labor Standards Act

         and Federal Law, to inform employees of their Federal rights to overtime and



                                         Page 14 of 24
Case 8:20-cv-01642-VMC-AEP Document 1 Filed 07/17/20 Page 15 of 24 PageID 15




         minimum wage payments. Defendants violated the Posting requirements of 29

         U.S.C. § 516.4.

      68. Prior to the completion of discovery, and to the best of Plaintiff’s knowledge, at the

         time of the filing of this complaint, Plaintiff’s good faith estimate of unpaid wages

         are as follows:

         *Please note that these amounts are based on a preliminary calculation and that these
         figures could be subject to modification as discovery could dictate.
         *Florida minimum wage is higher than federal minimum wage, as per FLSA
         regulations the higher minimum wage rate applies.

             a. Total amount of alleged unpaid wages:

                 Twenty-One Thousand Six Hundred Ninety-Seven Dollars and 50/100
                 ($21,697.50)

             b. Calculation of such wages:

                 Total time of employment: 95 weeks
                 Relevant weeks of employment: 93 weeks
                 Total number of hours worked: 75 hours weekly
                 Total number of paid hours: 75 hours
                 Daily rate: $80.00 x 5 days= $400.00 weekly
                 $400.00 weekly:75 hours = $5.34 an hour

                 1.- Calculations for Minimum wages (9/15/2018 -12/30/2018= 16 weeks

                 Total number of weeks: 16 weeks
                 Total number of hours worked: 75 hours weekly
                 Daily rate: $80.00 x 5 days= $400.00 weekly
                 $400.00 weekly:75 hours = $5.34
                 Florida minimum wage 2018: $8.25-$5.34 rate paid=$2.91 an hour
                 Minimum wage difference: $2.91

                 Min. wage diff. $2.91 x 75 hours=$218.25 weekly x 16 weeks=$3,492.00


                 2.- Calculations Minimum wages 2019= 52 weeks

                 Total number of weeks: 52 weeks
                 Total number of hours worked: 75 hours weekly
                 Daily rate: $80.00 x 5 days= $400.00 weekly

                                         Page 15 of 24
Case 8:20-cv-01642-VMC-AEP Document 1 Filed 07/17/20 Page 16 of 24 PageID 16




                $400.00 weekly:75 hours = $5.34
                Florida minimum wage 2019: $8.46-$5.34 rate paid=$3.12 an hour
                Minimum wage difference: $3.12

                Min. wage diff. $3.12 x 75 hours=$234.00 weekly x 52 weeks=$12,168.00


                3.- Calculations Minimum wages 2020 for 25 weeks

                Total number of weeks: 25 weeks
                Total number of hours worked: 75 hours weekly
                Daily rate: $80.00 x 5 days= $400.00 weekly
                $400.00 weekly:75 hours = $5.34
                Florida minimum wage 2020: $8.56-$5.34 rate paid=$3.22 an hour
                Minimum wage difference: $3.22 an hour

                 Min. wage diff. $3.22 x 75 hours=$241.50 weekly x 25 weeks=$6,037.50

                Total # 1, # 2, and # 3: $21,697.50

                Nature of wages:

                This amount represents unpaid minimum wages at Florida Min. wage rate

      69. Defendants CAMERON ALF, ALEXIS ARTEAGA, and NERY A. RODRIGUEZ

         unlawfully failed to pay Plaintiff minimum wages. Plaintiff seeks to recover for

         minimum wage violations accumulated from the date of hire through Plaintiff’s last

         date of employment.

      70. Defendants CAMERON ALF, ALEXIS ARTEAGA, and NERY A. RODRIGUEZ

         knew and/or showed reckless disregard of the provisions of the Act concerning the

         payment of minimum wages as required by the Fair Labor Standards Act and

         remain owing Plaintiff and those similarly-situated these minimum wages since the

         commencement of Plaintiff and those similarly-situated employees’ employment

         with Defendant as set forth above, and Plaintiff and those similarly-situated are

         entitled to recover double damages.



                                       Page 16 of 24
Case 8:20-cv-01642-VMC-AEP Document 1 Filed 07/17/20 Page 17 of 24 PageID 17




      71. At the times mentioned, individual Defendants ALEXIS ARTEAGA and NERY

          A. RODRIGUEZ were the owners/partners/ officers and managers of CAMERON

          ALF. Defendants ALEXIS ARTEAGA and NERY A. RODRIGUEZ were the

          employers of Plaintiff and others similarly situated within the meaning of Section

          3(d) of the “Fair Labor Standards Act” [29 U.S.C. § 203(d)]. In that, these

          individual Defendants acted directly in the interests of CAMERON ALF

          concerning its employees, including Plaintiff and others similarly situated.

          Defendants ALEXIS ARTEAGA and NERY A. RODRIGUEZ had financial and

          operational control of the corporation, determining terms, and working conditions

          of Plaintiff and other similarly situated employees, and they are jointly and

          severally liable for Plaintiff’s damages.

      72. Defendants CAMERON ALF, ALEXIS ARTEAGA, and NERY A. RODRIGUEZ

          willfully and intentionally refused to pay Plaintiff minimum wages as required by

          the law of the United States and remain owing Plaintiff these minimum wages since

          the commencement of Plaintiff’s employment with Defendants.

      73. Plaintiff has retained the law offices of the undersigned attorney to represent her in

          this action and is obligated to pay a reasonable attorneys’ fee.

                                        PRAYER FOR RELIEF

   WHEREFORE, Plaintiff MARIA M. SERRANO and those similarly situated respectfully

   request that this Honorable Court:

         A. Enter judgment for Plaintiff MARIA M. SERRANO and against the Defendants

             CAMERON ALF, ALEXIS ARTEAGA, and NERY A. RODRIGUEZ based

             on Defendants’ willful violations of the Fair Labor Standards Act, 29 U.S.C. §



                                          Page 17 of 24
Case 8:20-cv-01642-VMC-AEP Document 1 Filed 07/17/20 Page 18 of 24 PageID 18




              201 et seq. and other Federal Regulations; and

          B. Award Plaintiff actual damages in the amount shown to be due for unpaid

              minimum wages, with interest; and

          C. Award Plaintiff an equal amount in double damages/liquidated damages; and

          D. Award Plaintiff reasonable attorney's fees and costs of suit; and

          E. Grant such other and further relief as this Court deems equitable and just and/or

              available pursuant to Federal Law.

                                           JURY DEMAND

   Plaintiff MARIA M. SERRANO and those similarly situated demand trial by a jury of all

   issues triable as of right by a jury.

                            COUNT III:
      FEDERAL STATUTORY VIOLATION PURSUANT TO 29 U.S.C. 215 (a)(3)
          RETALIATORY DISCHARGE; AGAINST ALL DEFENDANTS

       74. Plaintiff MARIA M. SERRANO re-adopts every factual allegation as stated in

           paragraphs 1-26 of this complaint as if set out in full herein.

       75. Defendant CAMERON ALF was and is engaged in interstate commerce as defined

           in §3(s) of the Act, 29 U.S.C. § 203(s)(1)(B). The Defendant is an assisted living

           facility that provides healthcare services to the elderly and infirm. This assisted

           living facility is “primarily engaged in the care of the sick, the aged, or the mentally

           ill”. Therefore, there is enterprise coverage.

       76. Plaintiff and those similarly situated employees were employed by an enterprise

           engaged in interstate commerce. Plaintiff and those similarly-situated worked as a

           caregiver at a facility engaged in the care of the sick, the aged, or the mentally ill”.

           Therefore, there is enterprise individual coverage.



                                            Page 18 of 24
Case 8:20-cv-01642-VMC-AEP Document 1 Filed 07/17/20 Page 19 of 24 PageID 19




      77. By reason of the foregoing, Defendant’s business activities involve those to which

         the Fair Labor Standards Act applies.

      78. 29 U.S.C. § 206 (a) (1) states “….an employer must pay a minimum wage of

         $5.15/hr. to an employee who is engaged in commerce....” [29 U.S.C. § 206 (a)

         (1)].

      79. 29 U.S.C. § 207 (a) (1) states, "if an employer employs an employee for more than

         forty hours in any workweek, the employer must compensate the employee for

         hours over forty at the rate of at least one and one-half times the employee's regular

         rate…"

      80. Likewise, 29 U.S.C. 215(a)(3) states... it shall be unlawful for any person— “to

         discharge or in any other manner discriminate against any employee because such

         employee has filed any complaint or instituted or caused to be instituted any

         proceeding under or related to this chapter, or has testified or is about to testify in

         any such proceeding,......”

      81. Defendants CAMERON ALF, ALEXIS ARTEAGA, and NERY A. RODRIGUEZ

         employed Plaintiff MARIA M. SERRANO as a non-exempted, full-time direct

         health care aid, approximately since September 15, 2018, to July 9, 2020, or 95

         weeks. However, for FLSA purposes, Plaintiff’s relevant period of employment is

         93 weeks.

      82. The Plaintiff was paid a wage rate of $80.00 per night. The Plaintiff’s last rate was

         $90.00 per night. Plaintiff always worked 5 days per week, thus, Plaintiff’s weekly

         earnings should have been $400.00 and $500.00 per week.

      83. The Plaintiff’s duties at the residential facility consisted of cooking, cleaning,



                                         Page 19 of 24
Case 8:20-cv-01642-VMC-AEP Document 1 Filed 07/17/20 Page 20 of 24 PageID 20




         assisting the elderly patients with daily living activities such as bathing, dressing,

         grooming, feeding, changing diapers, administering medicines, etc.

      84. During the relevant period of employment with the Defendants, Plaintiff worked 5

         days every week a minimum of 75 hours.

      85. The Defendants paid Plaintiff $400.00 or $450.00 weekly. However, the amount

         paid to Plaintiff every week divided by the number of hours worked by her,

         resulting in an hourly rate of $5.34 and $6.00 an hour, which is less than the

         minimum wage established by the Fair Labor Standards Act.

      86. There were many weeks in which Plaintiff was paid less than $400.00 and $450.00,

         without any reason or justification.

      87. Moreover, during her entire period of employment with Defendants, the Plaintiff

         always worked more than 40 hours every week. Nevertheless, Plaintiff never was

         properly compensated for overtime hours worked.

      88. The Plaintiff clocked-in-and-out and the Defendants were able to keep track of the

         hours worked by Plaintiff and other similarly situated individuals, and they knew

         about the number of hours worked by Plaintiff and other similarly situated

         individuals.

      89. Therefore, Defendants willfully failed to pay Plaintiff minimum wages and

         overtime hours at the rate of time and one-half her regular rate for every hour that

         she worked over forty (40), in violation of Section 7 (a) of the Fair Labor Standards

         Act of 1938 (29 U.S.C. 207(a)(1).




                                        Page 20 of 24
Case 8:20-cv-01642-VMC-AEP Document 1 Filed 07/17/20 Page 21 of 24 PageID 21




      90. The Plaintiff was paid with checks and paystubs that did not show basic information

         about the rate of payment, the number of days and hours worked, employee’s taxes

         withheld, etc.

      91. Plaintiff complained multiple times to the Administrator Nery A. Rodriguez,

         Plaintiff requested to be paid at least the minimum wage and overtime hours, but

         Defendants did not pay attention to the problem.

      92. These complaints constituted protected activity under 29 U.S.C. 215(a)(3)

      93. Plaintiff complained about unpaid minimum wages and overtime, the last time on

         or about May 29, 2020.

      94. This complaint constituted protected activity under 29 U.S.C. 215(a)(3).

      95. On or about June 29, 2020, Plaintiff got very sick, and she was unable to show up

         for work. Plaintiff timely notified the Defendants about her condition. Following

         medical advice, Plaintiff took bed rest and she was supposed to return to work on

         July 13, 2020.

      96. However, on or about July 9, 2020, Plaintiff was notified that she was no longer

         employed with Defendants.

      97. At all times during her employment, Plaintiff performed her work satisfactorily.

         There was no reason other than a retaliatory action to terminate Plaintiff’s

         employment with Defendant.

      98. The termination of Plaintiff MARIA M. SERRANO by the Defendants was directly

         and proximately caused by the Defendants’ unjustified retaliation against Plaintiff

         because she complained about minimum wages, missing working hours and

         overtime payment, in violation of Federal Law.



                                        Page 21 of 24
Case 8:20-cv-01642-VMC-AEP Document 1 Filed 07/17/20 Page 22 of 24 PageID 22




      99. Moreover, Plaintiff’s termination came just in temporal proximity after Plaintiff

         participated in protected activity.

      100.       At the times mentioned, individual Defendants ALEXIS ARTEAGA and

         NERY A. RODRIGUEZ were the owners/partners/ officers and managers of

         CAMERON ALF. Defendants ALEXIS ARTEAGA and NERY A. RODRIGUEZ

         were the employers of Plaintiff and others similarly situated within the meaning of

         Section 3(d) of the “Fair Labor Standards Act” [29 U.S.C. § 203(d)]. In that, these

         individual Defendants acted directly in the interests of CAMERON ALF

         concerning its employees, including Plaintiff and others similarly situated.

         Defendants ALEXIS ARTEAGA and NERY A. RODRIGUEZ had financial and

         operational control of the corporation, determining terms, and working conditions

         of Plaintiff and other similarly situated employees, and they are jointly and

         severally liable for Plaintiff’s damages.

      101.       Defendants CAMERON ALF, ALEXIS ARTEAGA, and                     NERY A.

         RODRIGUEZ willfully and maliciously retaliated against Plaintiff MARIA M.

         SERRANO by engaging in a retaliatory action that was materially adverse to a

         reasonable employee, and with the purpose to dissuade Plaintiff from exercising

         her rights under 29 U.S.C. 215(a)(3).

      102.       The motivating factor which caused Plaintiff MARIA M. SERRANO to be

         fired from the business, as described above was her complaint seeking regular

         wages and half-time overtime wages from the Defendants. In other words, Plaintiff

         would not have been fired, but for her complaints about overtime wages.




                                         Page 22 of 24
Case 8:20-cv-01642-VMC-AEP Document 1 Filed 07/17/20 Page 23 of 24 PageID 23




      103.          The Defendants’ adverse actions against Plaintiff MARIA M. SERRANO

            were in direct violation of 29 U.S.C. 215 (a) (3) and, as a direct result, Plaintiff has

            been damaged.

      104.          Plaintiff MARIA M. SERRANO has retained the law offices of the

            undersigned attorney to represent her in this action and is obligated to pay a

            reasonable attorney’s fees and costs.

                                      PRAYER FOR RELIEF

   WHEREFORE, Plaintiff MARIA M. SERRANO respectfully requests that this Honorable

   Court:

            A. Enter judgment declaring that the firing of Plaintiff MARIA M. SERRANO by

               Defendants CAMERON ALF, ALEXIS ARTEAGA, and NERY A.

               RODRIGUEZ was an unlawful act of retaliation in violation of 29 U.S.C. 215

               (a) (3).

            B. Enter judgment against Defendants CAMERON ALF, ALEXIS ARTEAGA,

               and NERY A. RODRIGUEZ                awarding Plaintiff MARIA M. SERRANO

               liquidated damages in an amount equal to the amount awarded as consequential

               damages;

            C. For all back wages from the date of discharge to the present date and an equal

               amount of back wages as liquidated damages

            D. Enter judgment awarding Plaintiff reasonable attorney’s fees and costs of this

               suit; and

            E. Grant such other and further relief as this Court deems necessary and proper.




                                            Page 23 of 24
Case 8:20-cv-01642-VMC-AEP Document 1 Filed 07/17/20 Page 24 of 24 PageID 24




                                     JURY DEMAND

   Plaintiff MARIA M. SERRANO demands trial by a jury of all issues triable as of right by

   a jury.

   Dated: July 17, 2020

                                                 Respectfully submitted,


                                                By: _/s/ Zandro E. Palma____
                                                ZANDRO E. PALMA, P.A.
                                                Florida Bar No.: 0024031
                                                9100 S. Dadeland Blvd.
                                                Suite 1500
                                                Miami, FL 33156
                                                Telephone: (305) 446-1500
                                                Facsimile: (305) 446-1502
                                                zep@thepalmalawgroup.com
                                                Attorney for Plaintiff




                                       Page 24 of 24
